DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Beltram et al. (US 2010/0200092) discloses a microfluidic device comprising a first substrate layer 31 (piezoelectric substrate) (see figure 4a; paragraph [0066]); a second substrate layer 30 (patterned polymeric layer) (see figure 4a; paragraph [0064]) formed on at least one surface of the first substrate layer 31; and a plurality of transducers T1-T6 (see figure 4a; paragraph [0068]) formed on the first substrate layer 31 and included in the second substrate layer (layer 30 and layer 31 are overlapping and provided with a reversible or irreversible seal) (paragraph [0066]); and a control target channel C (micro/nanochannels) formed on the first substrate layer 31 and included in the second substrate layer 30 (paragraph [0073]), wherein the transducer T1-T6 includes a conductive microfluidic channel C (microchannel) (see figure 4b; paragraphs [0014] and [0032]). 
However, the prior art neither teaches nor fairly suggests a plurality of transducers formed on the first substrate layer and included within the second substrate, wherein the transducer includes a conductive microfluidic channel, which includes an electrically conducting channel layer.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MICHAEL PAUL SHIMEK/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797